Citation Nr: 1004467	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tenosynovitis of the right wrist, claimed as due to 
Department of Veterans Affairs (VA) lack of proper 
care/negligence in providing surgical treatment in September 
2008.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for depression with 
anxiety.

                                                  
REPRESENTATION

Appellant represented by:  Disabled  American  Veterans        

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the 
Veteran's claims of service connection for a low back 
disability, a left ankle disability, and for depression with 
anxiety.  

This matter also is on appeal of a July 2007 rating decision 
in which the RO determined that, as new and material 
evidence had not been received, the previously denied claim 
of service connection for a cervical spine disability would 
not be reopened.  

A Travel Board hearing was held before the undersigned 
Acting Veterans Law Judge at the RO in August 2008.

This matter is further on appeal of an April 2009 rating 
decision in which the RO denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
tenosynovitis of the right wrist, claimed as due to VA lack 
of proper care/negligence in providing surgical treatment in 
September 2008.

In June 2009, the Veteran notified VA that he was 
withdrawing his power of attorney for his current service 
representative, the Disabled American Veterans, and would 
represent himself before the Board.

The Board observes that, in a June 2004 rating decision, the 
RO denied the Veteran's application to reopen a previously 
denied claim of service connection for a cervical spine 
disability.  The Veteran did not appeal this decision, and 
it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim 
that has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a cervical spine disability is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied 
service connection claim for a cervical spine disability.  
The issues of service connection for a cervical spine 
disability, a low back disability, a left ankle disability, 
and for depression with anxiety are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a June 2004 rating decision, the RO denied the 
Veteran's application to reopen a previously denied service 
connection claim for a cervical spine disability; this 
decision was not appealed and became final.

3.  New and material evidence has been received in support 
of the Veteran's application to reopen a previously denied 
service connection claim for a cervical spine disability.

4.  The competent medical evidence shows that the Veteran's 
tenosynovitis of the right wrist was not proximately due to 
or the result of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in furnishing reasonable care, or to an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied, in 
pertinent part, the Veteran's application to reopen a 
previously denied service connection claim for a cervical 
spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the June 2004 RO decision in 
support of the claim of service connection for a cervical 
spine disability is new and material; accordingly, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to compensation for 
tenosynovitis of the right wrist, claimed as a result of VA 
surgical treatment under the provisions of 38 U.S.C.A. 
§ 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

With respect to the Veteran's application to reopen a 
previously denied claim of service connection for a cervical 
spine disability, the Board notes that VA must notify a 
claimant both of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Here, VCAA letters were sent to the Veteran in August 2006, 
April 2007, and December 2008 that provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a 
claimant in developing an appeal.  The April 2007 letter, 
addressing the new and material claim, was Kent compliant.  
Moreover, the letters informed the Veteran of what type of 
information and evidence was needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records as well as post-service 
reports of VA treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at an August 2008 Travel Board 
hearing held before the undersigned.  The Board has reviewed 
such statements carefully and concludes that no available 
outstanding evidence has been identified with respect to the 
claims adjudicated in this decision.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims adjudicated in this decision.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated in 
this decision.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for a cervical spine disability.

In June 2004, the RO denied, in pertinent part, the 
Veteran's claim of service connection for a cervical spine 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The Veteran 
did not initiate a timely appeal of the June 2004 rating 
decision and it became final. 

The claim of service connection for a cervical spine 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen this previously 
denied claim on a VA Form 21-4138 which was date stamped as 
received by the RO on February 20, 2007.  As relevant to 
this appeal, new evidence means existing evidence not 
submitted previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in June 2004 consisted of the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The RO determined that, because the newly 
submitted evidence did not show treatment for a cervical 
spine disability, the previously denied service connection 
claim for a cervical spine disability would not be reopened.  

The newly submitted evidence includes additional post-
service VA treatment records, including a report of VA 
examination in June 2007, and the Veteran's lay statements 
and August 2008 Travel Board hearing testimony.  These 
records show a current diagnosis of a cervical spine 
disability.  

With respect to the Veteran's application to reopen a claim 
of service connection for a cervical spine disability, the 
Board notes that the evidence which was of record in June 
2004 did not contain a diagnosis of a cervical spine 
disability which could be attributed to active service.  The 
Veteran now has submitted evidence showing that he 
experiences current cervical spine disability which may be 
related to active service.  This newly submitted evidence 
was not submitted previously to agency decision makers.  It 
also is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim of service connection for a cervical spine disability 
and raises a reasonable possibility of substantiating this 
claim.  See 38 C.F.R. § 3.156(a) (2009).  Accordingly, the 
claim of service connection for a cervical spine disability 
is reopened.

1151 Claim

The Veteran also contends that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for tenosynovitis of 
the right wrist, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment in September 
2008.  He specifically contends that, during a colonoscopy 
he had at a VA Medical Center in September 2008, VA 
physicians allowed his intravenous (IV) line to be 
infiltrated and this led to his current tenosynovitis of the 
right wrist.

The appropriate legal standard for claims for compensation 
under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, 
as in this case, provides that compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, all three of the following factors must be shown: 
(1) disability/additional disability, (2) VA 
hospitalization, treatment, surgery, examination, or 
training was the cause of such disability, and (3) there was 
an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this claim.  See 69 Fed. Reg. 
46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 
(2008)). In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph 
(c) of this section); and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.

The Board finally concludes that the preponderance of the 
evidence is against finding that the Veteran's tenosynovitis 
of the right wrist was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment in September 2008 or an event not 
reasonably foreseeable.  The Veteran has contended that, 
during a colonoscopy he had at a VA Medical Center in 
September 2008, VA physicians allowed his IV line to be 
infiltrated and this led to his current tenosynovitis of the 
right wrist.  In his October 2009 substantive appeal, the 
Veteran appears to state that he was not asserting VA 
negligence as to the procedure in question but rather argued 
that he never gave informed consent.  However, 

The medical evidence shows that the Veteran signed a consent 
form dated on September 22, 2008, in which he consented to 
the colonoscopy.  It was noted on the consent form that 
local irritation at the IV site were among the known risks 
of a colonoscopy.  A copy of the post-colonoscopy discharge 
instructions, which were signed by Flora Jackson, the 
Veteran's designee (due to his sedation following the 
colonoscopy), on September 22, 2008, indicates that redness 
and/or swelling at the IV site was a potential common after-
effect of a colonoscopy.  

The Veteran was hospitalized for several days after his 
September 2008 colonoscopy at a VA Medical Center for 
treatment of right wrist tenosynovitis.  On admission, the 
Veteran complained of severe right wrist pain at the IV site 
for his recent colonoscopy.  The site was without 
inflammation/erythema and with mild warmth.  An orthopedic 
consult indicated that the Veteran had non-infectious 
tenosynovitis and recommended elevation of the right arm.  
X-rays showed no acute bony deformities.  A computerized 
tomography (CT) scan of the right hand showed gross osseous 
or soft tissue abnormality.  

On VA examination in April 2009, the Veteran complained of 
daily right hand wrist pain which he rated as 5/10 on the 
pain scale.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and VA 
treatment records.  The Veteran reported that he thought 
that his IV had been infiltrated during his colonoscopy.  
The Veteran's post-colonoscopy hospitalization for right 
wrist tenosynovitis was noted.  Objective examination showed 
a normal right wrist, with no swelling or erythema, very 
minimal tenderness on the dorsal aspect of the wrist in a 
glove-like distribution, and mild discomfort throughout all 
ranges of right wrist motion.  Strength in the right wrist 
was normal.  The VA examiner stated that the Veteran had 
been cared for in a medically appropriate way by the VA 
Medical Center and there was no carelessness, negligence, or 
lack of proper skill or error in judgment, indicating that 
IV infiltration was a common occurrence in any type of 
medical procedure.  The impression was tenosynovitis of the 
right wrist secondary to IV infiltration.  This VA examiner 
reiterated this opinion in a May 2009 addendum in which he 
stated that an IV can infiltrate through the vein and cause 
certain types of symptoms and is a common occurrence in any 
medical procedure.  

Despite the Veteran's assertions to the contrary, none of 
his post-service VA treating physicians attributed his 
tenosynovitis of the right wrist to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
surgical treatment in September 2008.  Moreover, as the 
right wrist problems arose due to a common problem regarding 
IV infiltration, such injury was not from an unforseeable 
event, precluding an award on this basis as well.

As noted above, surgical treatment cannot cause an injury 
for which the treatment was furnished unless it is shown 
that VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  The VA examiner 
concluded in April and May 2009 that VA properly treated the 
Veteran for right wrist tenosynovitis due to IV infiltration 
which was a common occurrence in any medical procedure.  
This VA examiner also determined that the Veteran had been 
cared for in a medically appropriate way by the VA Medical 
Center and there was no carelessness, negligence, or lack of 
proper skill or error in judgment.  In summary, the Board 
finds that entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for tenosynovitis of the right wrist, 
claimed as due to VA lack of proper care/negligence in 
providing surgical treatment in September 2008, is not 
warranted.

As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for a cervical 
spine disability is reopened; to this extent only, the 
appeal is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tenosynovitis of the right wrist, claimed as due to VA lack 
of proper care/negligence in providing surgical treatment in 
September 2008, is denied.




REMAND

As noted above, the Veteran's previously denied service 
connection claim for a cervical spine disability is 
reopened.  The Veteran also contends that he incurred a low 
back disability, a left ankle disability, and depression 
with anxiety during active service.

In statements on a VA Form 21-4138 dated on October 23, 
2009, and date-stamped as received by the RO on October 27, 
2009, the Veteran contended that there were additional 
outstanding VA outpatient treatment records which had not 
been obtained by the RO.  He specifically contended that he 
had been treated for his claimed disabilities at VA medical 
facilities in Dallas, Waco, Bonham, and Temple, Texas.  A 
review of the claims file shows that none of these records 
have been obtained by the RO.  Thus, it was error for the RO 
to certify this appeal to the Board without obtaining these 
records.

The Board also notes that the Veteran has submitted certain 
VA outpatient treatment records, including from the Central 
Texas VA Healthcare System, to the RO since the most recent 
Supplemental Statement of the Case (SSOC) was issued in 
March 2008.  The Veteran has not waived RO consideration of 
most of this evidence in the first instance, however.  Thus, 
it also was error for the RO to certify this appeal to the 
Board without issuing an SSOC which included consideration 
of the additional relevant evidence submitted by the Veteran 
since the March 2008 SSOC.  See generally 38 C.F.R. § 19.31 
(2009).

The Board again notes that the Veteran has revoked his POA 
in favor of the DAV and is now representing himself.  
Accordingly, on remand, the RO/AMC should not send copies of 
any correspondence to the DAV or any other POA unless and 
until the Veteran appoints a new POA.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all VA and non-VA clinicians 
who have treated him for a cervical 
spine disability, a low back disability, 
a left ankle disability, and/or 
depression with anxiety since his 
separation from active service.  Obtain 
all VA treatment records which have not 
been obtained already.  Specifically, 
contact the VA Central Texas Healthcare 
System and request that they provide 
copies of all of the Veteran's VA 
treatment records from VA medical 
facilities located in Dallas, Waco, 
Bonham, and Temple, Texas.  If no such 
records are available, then a negative 
reply is requested.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records 
which have not been obtained already.  A 
copy of any response(s), to include a 
negative reply and any records obtained, 
should be included in the claims file 
and communicated to the Veteran.

2.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


